                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES W. BOWLIN, JR.,

                Plaintiff,

        v.                                                  Case No. 17-cv-712-JPG-MAB

 FAYETTE COUNTY JAIL, DR. ELYEA, DR.
 FATOKI, MEAGAN TRONE, MATT SHROYER,
 TYLOR BUTTS, DEKOTA WHITE, ADEYEMI
 FATOKI and AKINRINOLA FATOKI,

                Defendants.

                                         JUDGMENT

        This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision as to some matters and the parties having stipulated to dismissal of
others,

         IT IS HEREBY ORDERED AND ADJUDGED that all of plaintiff James W. Bowlin,
Jr.’s claims in this case against defendants Matt Shroyer, Tylor Butts, Adeyemi Fatoki,
Akinrinola Fatoki, and Fayette County Jail are dismissed with prejudice and without costs; and

         IT IS FURTHER ORDERED AND ADJUDGED that all of plaintiff James W. Bowlin,
Jr.’s claims in this case against defendants Dr. Elyea, Dr. Fatoki, Maegan Trone, and Dekota
White are dismissed without prejudice.

DATED: April 4, 2019

                                             MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk



Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
